Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shah; Ashish et al. (US 20090014127 A1) in view of Koshiishi; Akira et al. (US 20060000803 A1). Shah teaches a capacitively coupled Plasma Enhanced Chemical Vapour Deposition (PE-CVD) apparatus (Figure 2C; [0034]) comprising: a chamber (300; Figure 2C; [0034]); a first electrode (332,372; Figure 2C; [0035]-[0036]; aluminum) comprising a substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) positioned in the chamber (300; Figure 2C; [0034]); a second electrode (All above 316+392+324; Figure 2C; [0044]) comprising a gas inlet structure (All above 316; Figure 2C; [0044]) positioned in the chamber (300; Figure 2C; [0034]), the gas inlet structure (All above 316; Figure 2C; [0044]) comprising an edge region (374,380A; Figure 2C; [0044]), a central region (384; Figure 2C) which protrudes downwardly with respect to the edge region (374,380A; Figure 2C; [0044]) such that the central region (384; Figure 2C) protrudes father into the chamber (300; Figure 2C; [0034]) than the edge region (374,380A; Figure 2C; [0044]), and one or more precursor gas inlets (307,309; Figure 2C) for introducing a PE-CVD precursor gas mixture to the chamber (300; Figure 2C; [0034]), the edge region (374,380A; Figure 2C; [0044]) and the central region (384; Figure 2C) both constituting part of the second electrode (All above 316+392+324; Figure 2C; [0044]), wherein the precursor gas inlets (307,309; Figure 2C) are disposed in the edge region (374,380A; Figure 2C; [0044]) and the central region (384; Figure 2C) is spaced apart from the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) to define a plasma dark space channel; and an RF power source (392; Figure 2C; [0044]) connected to the gas inlet structure (All above 316; Figure 2C; [0044]) for supplying RF power thereto, as claimed by claim 1. Applicant’s claimed “plasma dark space channel” is met because Shah discusses throughout the reference the “edge processing” and “edge region” to the exclusion of any central depositions or etching. See Shah (abstract, [0010], [0011], [0044], etc..).
Shah further teaches:
The apparatus (Figure 2C; [0034]) according to claim 1 in which the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) comprises an edge region (edge of 332; Figure 2C) and a central region (central region of 332; Figure 2C) for receiving a substrate (304; Figure 2C), the central region (central region of 332; Figure 2C) being raised with respect to the edge region (edge of 332; Figure 2C), wherein the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) is spaced apart from the central region of the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) to define the plasma dark channel (see above), as claimed by claim 2
The apparatus (Figure 2C; [0034]) according to claim 2 in which the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) is generally opposite the central region of the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum), as claimed by claim 3
The apparatus (Figure 2C; [0034]) according to claim 1 in which at least one of the gas inlet structure (All above 316; Figure 2C; [0044]) and the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) are formed from a metallic material, as claimed by claim 5.
The apparatus (Figure 2C; [0034]) according to claim 1 in which a spacing between the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) and the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) is configured to be varied (342; Figure 2C; [0036]) during a course of a capacitively coupled PE-CVD process performed in the apparatus (Figure 2C; [0034]), as claimed by claim 8
As shown in Shah’s Figure 2C, it is believed Shah’s central region (384; Figure 2C) protrudes downwardly with respect to the edge region (374,380A; Figure 2C; [0044]) such that Shah’s central region (384; Figure 2C) protrudes father into Shah’s chamber than the edge region (374,380A; Figure 2C; [0044]).
In the event that the Examiner’s grounds for anticipation are not accepted, then Koshiishi also teaches a plasma processing device (Figure 18) including a central region (38; Figure 18) protrudes downwardly with respect to the edge region (36A; Figure 18) at an optimized dimension “H” such that Koshiishi’s central region (38; Figure 18) protrudes father into Koshiishi’s chamber (10; Figure 18) than the edge region (36A; Figure 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Shah to optimize Shah’s apparatus dimension(s) such that Shah’s central region (384; Figure 2C) protrudes father into Shah’s chamber than the edge region (374,380A; Figure 2C; [0044]).
Motivation for Shah to optimize Shah’s apparatus dimension(s) such that Shah’s central region (384; Figure 2C) protrudes father into Shah’s chamber than the edge region (374,380A; Figure 2C; [0044]) is for optimizing “total uniformity” as taught by Koshiishi (Figure 20A; [0141]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shah; Ashish et al. (US 20090014127 A1) in view of Koshiishi; Akira et al. (US 20060000803 A1). Shah is discussed above. 
Shah further teaches:
Shah does not teach:
The apparatus (Figure 2C; [0034]) according to claim 2 in which spacing between the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) and the substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) is in a range from 2 to 20 mm, as claimed by claim 4
The apparatus (Figure 2C; [0034]) according to claim 5 in which the central region (384; Figure 2C) and the edge region (374,380A; Figure 2C; [0044]) of the gas inlet structure (All above 316; Figure 2C; [0044]) are both formed from the metallic material and are in electrical contact with each other, as claimed by claim 6
The apparatus (Figure 2C; [0034]) according to claim 1 in which the central region (384; Figure 2C) of the gas inlet structure (All above 316; Figure 2C; [0044]) protrudes downwardly with respect to the edge region (374,380A; Figure 2C; [0044]) of the gas inlet structure (All above 316; Figure 2C; [0044]) to a depth in a range from 5 to 45 mm, as claimed by claim 7
Koshiishi also teaches a plasma processing device (Figure 1) including the apparatus (Figure 1) according to claim 5 in which the central region (central region of 58; Figure 1) and the edge region (edge region of 58; Figure 1) of the gas inlet structure (58; Figure 1) are both formed from the metallic material and are in electrical contact with each other, as claimed by claim 6
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Shah to use a conductor for Shah’s gas inlet structure (All above 316; Figure 2C; [0044]) as taught by Koshiishi. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Shah to optimize the dimension(s) of Shah’s substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) and Shah’s gas inlet structure (All above 316; Figure 2C; [0044]) depth.
Motivation for Shah to use a conductor for Shah’s gas inlet structure (All above 316; Figure 2C; [0044]) as taught by Koshiishi is for controlling the “spatial distribution of plasma density” as taught by Koshiishi ([0019]). Motivation for Shah to optimize the dimension(s) of Shah’s substrate support (332,372; Figure 2C; [0035]-[0036]; aluminum) and Shah’s gas inlet structure (All above 316; Figure 2C; [0044]) depth is for improving “etching uniformity” as taught by Koshiishi ([0065]) and for optimizing “total uniformity” as taught by Koshiishi (Figure 20A; [0141]). Lastly, it is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v. TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04).
Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Amended claim 1 recites "a central region which protrudes downwardly with respect to the edge region such that the central region protrudes farther into the chamber than the edge region." This is not taught or suggested by Shah. It appears that the Office Action points to outer wall 374 as the edge region and perforated portion 384 as the central region. See Office Action at p. 2. However, both the outer wall 374 and perforated portion 384 extend into the chamber by the same distance. See Shah at FIG. 2C. The bottom wall of the first plenum 380A and the perforated portion 384 are in the same plane in Shah's Figure 2C.
“
In response, the Examiner disagrees. Sha’s central region (384; Figure 2C) is shown as protruding/extending downwardly, and thus lower, with respect to Sha’s edge region (374,380A; Figure 2C; [0044]) such that Sha’s central region (384; Figure 2C) protrudes father into Sha’s chamber (300; Figure 2C; [0034]) than the edge region (374,380A; Figure 2C; [0044]). The Examiner notes the transition between the edge region and central region being outlet 382. 374 is clearly illustrated as being above 384.
Applicant states:
“
Amended claim 1 also recites that "the central region is spaced apart from the substrate support to define a plasma dark space channel." This too is not taught or suggested by Shah. The Office Action alleges that Shah teaches "exclusion of any central depositions or etching." See Office Action at p. 3. First, Shah teaches deposition across the entire substrate surface, so the statement is not completely true. Second, this "exclusion" does not necessarily mean that there is a plasma dark space. It merely means that the etch or deposition species are not present. A plasma can still be present between the central region and the substrate support in Shah. 
Page 7 of 10
“
Applicant’s specification defines the claimed “dark space channel” as:
“
The central region 36 of the gas inlet structure 28 is spaced apart from the substrate support 24 to define a channel, herein termed the plasma dark space channel.
“
In other words, the dark space, per Applicant’s specification definition is nothing more than a spacing between the claimed central region and the substrate support. According to Applicant’s specification, the attributes of the claimed “dark space channel” are such that “…a plasma dark space might not be created along the entire width of the plasma dark space channel 46. Instead, plasma might extend into the plasma dark space channel 46”. The claimed “dark space channel” is thus regions where plasma is not present. Shah identically teaches such processing according to Shah’s [0044] – “To etch a portion of a deposition film at an edge region of one substrate 304, each processing region 302 also includes a plasma generator that is disposed adjacent to the outer wall 374 for striking a plasma in a peripheral region of the substrate 304.”. Emphasis added.
Applicant states:
“
Shah teaches that "[t]o prevent the diffusion of the etching agent toward the central region of the substrate 304, the second gas source 308 provides an inert gas that is delivered via the second gas distribution circuit, and flows radially on the top surface of the substrate 304 from its central region toward its peripheral edge region. The radial flow of the inert gas allows to limit the action area of the etching agent to the peripheral region of the substrate 304." Shah at   [0049]. However, Shah teaches that a plasma can still be formed from the gas introduced through the apertures 386 (i.e., the inert gas). "In a deposition mode of operation (such as PECVD), the plenum 380B receives a process gas from the second gas source 308, and the substrate 304 is heated. While the support assembly 330 is grounded, the switchable power source 372 applies an RF potential bias to the gas bowl 370, such that a plasma is generated from the process gas introduced through the apertures 386 into the process volume 316 between the support assembly 330 and the gas bowl 370. The entire substrate 304 is thereby exposed to the plasma for processing, for example for depositing a film on the substrate 304." Id. at   [0046]. Thus, plasma can still form in the central region using the inert gas introduced through the apertures 386.
“
In response, the Examiner does not find Shah’s use of gas as described above as any purported fact or position detracting from the fact that Shah’s [0044] clearly states that only edge processing by plasma is performed – “To etch a portion of a deposition film at an edge region of one substrate 304, each processing region 302 also includes a plasma generator that is disposed adjacent to the outer wall 374 for striking a plasma in a peripheral region of the substrate 304.”.
Applicant states:
“
Shah is not driving the central gas distribution plate during etching. See id. at   [0043]. The material at the edge is removed by grounding the gas bowl 370 and support base 332 and applying RF power to the electrode 388 with reactive gases from slits 382 to stop diffusion of gas to the center of the substrate. See id. at    [0048]-[0049]. In the deposition mode example, Shah deposits a film over the entire substrate surface. See id. at   [0046]. In this case, Shah drives the gas bowl 370 with switchable power source 372 and grounds the support assembly 330. See id. In edge etching mode, the plasma (whether it is has reactive gas or inert gas) will be in close proximity to the electrode 388, but the boundary of the plasma may depend on RF power and pressure. A plasma of the inert gas from the second gas source 308 is possible.
“
In response, the Examiner notes that Applicant’s above arguments are process orientated and not geared to any structural distinction for the pending apparatus claims.
Applicant states:
“
Amended claim 7 recites that "the central region of the gas inlet structure protrudes downwardly with respect to the edge region of the gas inlet structure to a depth in a range from 5 to 45mm." The Office Action alleges that it would be obvious to modify Shah's dimensions using the teachings of Koshiishi. See Office Action at p. 5. Applicant disagrees. Koshiishi teaches the opposite of the proposed modification. In Figure 1, the upper surface of Koshiishi's outer upper electrode 36 extends downwardly farther than the electrode support 58 (or upper electrode 34). Thus, the edge region extends farther than the central region. Koshiishi does not teach an opposite configuration as suggested in the Office Action.
“
In response, the Examiner notes that Koshiishi provides motivation for Shah to optimize Shah’s apparatus dimension(s) such that Shah’s central region (384; Figure 2C) protrudes father into Shah’s chamber than the edge region (374,380A; Figure 2C; [0044]) is for optimizing “total uniformity” as taught by Koshiishi (Figure 20A; [0141]). See above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716